DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 14 JUL 2022. 
Priority
This application is a CON of 17/400,041, filed 11 AUG 2021. Application 17/400,041 is a CON of 16/648,195, filed 17 MAR 2020; issued as US Patent No: 11118192 B2 (14 SEP 2021).
16/648,195 is a 371 of PCT/US2018/051812. Applicant’s claim for the benefit of a prior-filed application PCT/US2018/051812, filed 19 SEP 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/560,901 filed on 20 September 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
Claims 1-20 are pending and under examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed 12 APR 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because titles are not provided for NPLs # 1-4; and page ranges are not provided for NPLs # 5-6.
Claim Objections
Claim 1 is objected to for the following informalities: The claim is improperly formatted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p). Furthermore, claim 1 recites a component (a) followed by no component (b) and recites a component (ii) with no preceding reference to a component (i).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regard to claims 1-3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a variant AAV capsid protein comprising a heterologous peptide insertion with a length of 5 to 20 amino acids covalently inserted in the GH-loop of the capsid protein” (which includes insertions of only 5 or only 6 amino acids), and the claim also recites “wherein the peptide insertion comprises the amino acid sequence NKTTNKD (SEQ ID NO: 14) which is the narrower statement of the range/limitation (an insertion of at least 7 amino acids). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-20 are is included in the basis of the rejection because they do not correct the primary deficiencies of the base claim on which it depends.
Claims 2-20 are further rejected under 35 U.S.C. 112(b) because they recite language in reference to antecedent claims that introduces arbitrary and subjective judgement on the part of the reader/practitioner. The phrase “according to claim x” (where x is the recited corresponding claim number in each rejected claim) does not define, nor does the specification disclose, which structural components or method steps are accorded or which structural components or method steps are not accorded from those disclosed in the referenced claim. A practitioner therefore cannot determine what structure or steps are necessarily present and which are not necessarily present in order to be in accordance with the antecedent claim. Thus the arbitrary and subjective nature of “according to” renders the claims indefinite. Substituting “of” for “according to” would correct the indefinite language in the aforementioned claims.
Claims 4, 6, and 7 are further rejected under 35 U.S.C. 112(b) because they recite “the corresponding position in the capsid protein of another AAV serotype,” but this phrase does not sufficiently define the meets and bounds of the possible site(s) of insertion in regard to other capsid proteins from other AAV serotypes. The other capsid proteins may differ in length and/or sequence in comparison to a V7081 amino acid substitution or to aa 570-611 of AAV serotype 2. In cases where they do vary the corresponding site of insertion is ambiguous. The insertion site could depend on the particular residue at 708 or to the nearest Valine (for instance) or to the flanking amino acid residues defining the boundaries at the endogenous site, or the insertion site could depend on the position relative to the 5’ end of the capsid protein, or it could depend on structural mapping related to the GH-loop structure. Thus “the corresponding position in the capsid protein of another AAV serotype” is indefinite in all other AAV serotype capsids that differ from AAV 2 capsid protein in length of amino acid sequence. If the insertion site can be anywhere within a defined GH-loop, as known or defined for other AAV serotype capsid proteins, the claim(s) should be amended to reflect the GH-loop as the structure that defines the boundaries of possible insertion(s).
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claim 5 is included in the basis of the rejection because it does not correct the primary deficiencies of the base claim, claim 4, on which it depends.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR l.32l(c) or l.32l(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
KIRN–US11198858
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-9 of U.S. Patent No. 11,198,858 B2 (14 DEC 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because they require a recombinant AAV comprising: (a) a variant AAV capsid protein comprising a heterologous peptide insertion covalently inserted in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence NKTTNKD (more specifically, LANKTTNKD) and wherein the capsid of SEQ ID NO: 48 (instant application) and the capsid of US 11,198,858 B2 set forth in SEQ ID NO: 4, are 100% identical in the entire length of the AAV2 capsid sequence (see alignment provided as NPL mailed with this action), and thus in regard to the peptide insertion sequence and location (at position 589), and the V708I substitution, and (b) further comprising a heterologous nucleic acid encoding a gene product.
Co-pending Application 17/400,041
Claims 1-10, 12-16, an 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29, 31-32, and 34-42 of copending Application No. 17/400,041 (claims filed 5 APR 2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claim 1 and copending claims (cc.) 23 and 34 require recombinant AAV comprising: (a) a variant AAV capsid protein comprising a heterologous peptide insertion with a length of 5 to 20 amino acids covalently inserted in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence NKTTNKD and (ii) a heterologous nucleic acid. 
Dependent claim 2 and cc. 24 and 35, require the further limitation wherein the insertion peptide has from 1 to 3 spacer amino acids (Y1- Y3) at the amino and/or carboxyl terminus of amino acid sequence NKTTNKD.
Dependent claim 3 and cc. 25 and 36, require the further limitation wherein the insertion peptide is LANKTTNKDA.
Dependent claim 4 and cc. 26 and 37, require the further limitation wherein the variant capsid protein comprises a V7081 amino acid substitution relative to VP1 of AAV2 or the corresponding position in the capsid protein of another AAV serotype and wherein the variant capsid protein comprises an amino acid sequence at least 90% identical to the entire length of the amino acid sequence set forth as SEQ ID N0: 48 (wherein SEQ ID NO: 48 is 100% identical in the copending applications).
Dependent claim 5 and cc. 27 and 38, require the further limitation wherein the variant capsid protein comprises an amino acid sequence at least 95% identical to the entire length of the amino acid sequence set forth as SEQ ID N0: 48.
Dependent claim 6 and cc. 28 and 39, require the further limitation wherein the insertion site is located between two adjacent amino acids al a position between amino acids 570 and 611 of VP1 of AAV2, or the corresponding position in the capsid protein of another AAV serotype.
Dependent claim 7 and cc. 29 and 40, require the further limitation wherein the insertion site is located between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 or between amino acids corresponding to amino acids 588 and 589 of VP1 of AAV2, or the corresponding position in the capsid protein of another AAV serotype.
Dependent claim 8 and cc. 31, require the further limitation wherein the gene product is a protein, a small interfering RNA, an antisense RNA, a microRNA,, and/or a short hairpin RNA.
Dependent claims 9, 10, 12-15 and cc. 32 and 34, require the further limitation wherein the gene product is alpha galactosidase A (GLA), or frataxin (FXN), or dystrophin (DMD) or a functional fragment thereof, or acid alpha glucosidase (GAA), or glycogen phosphorylase, muscle (PYGM).
Dependent claims 16 and 19 and cc. 42, require the further limitation wherein the product is a component of a pharmaceutical composition further comprising a pharmaceutically acceptable carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
In regard to the instant claims, the prior art does not teach or fairly suggest rAAV capsid variants comprising GH-loop insertions comprising amino acid sequences set forth in SEQ ID NOs: 14 (claims 1-2) and 28 (claim 3). Thus, SEQ ID NO: 48 (claims 4-5) is not taught or fairly suggested by the closest prior art with regard to the unique insertion of SEQ ID NO: 14 (NKTTNKD) and SEQ ID NO: 28 (LANKTTNKDA). 
The closest prior art can be found in the following references. SCHAFFER (US9193956B2) teaches recombinant adeno-associated virus (rAAV) virion comprising: a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises a peptide insertion relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO:13), wherein the insertion site is located between two adjacent amino acids at a position between amino acids corresponding to amino acids 570 and 611 of VP1 of AAV2 or the corresponding position in the capsid protein of another AAV serotype, and wherein the variant capsid protein confers increased infectivity of a retinal cell compared to the infectivity of the retinal cell by an AAV virion comprising the corresponding parental AAV capsid protein, wherein the retinal cell is a photoreceptor, a retinal ganglion cell, a Müller cell, a bipolar cell, an amacrine cell, a horizontal cell, or a retinal pigmented epithelium cell; and b) a heterologous nucleic acid comprising a nucleotide sequence encoding a gene product (claim 1). However, SCHAFFER (US9193956B2) does not teach AAV capsid insertions comprising the aa sequences set forth in instant SEQ ID NO: 14 or vectors comprising the heterologous genes of the instant application (claim 9).
Likewise SCHAFFER (US10202657B2) teaches a recombinant adeno-associated virus (rAAV) virion comprising: a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises a peptide insertion relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises an amino acid sequence selected from the group consisting of NETITRP (SEQ ID NO: 14), KAGQANN (SEQ ID NO: 15), and KDPKTTN (SEQ ID NO: 16), wherein the insertion site is located between two adjacent amino acids at a position between amino acids corresponding to amino acids 570 and 611 of VP1 of AAV2 or the corresponding position in the capsid protein of another AAV serotype; and b) a heterologous nucleic acid comprising a nucleotide sequence encoding a gene product. However, SCHAFFER (US10202657B2) does not teach AAV capsid insertions comprising the aa sequences set forth in instant SEQ ID NO: 14 or vectors comprising the heterologous genes of the instant application (claim 9).
KAY (WO2017096164A1; PCT/US2016/064618 filed 2 December 2016) teaches variant AAV capsid polypeptides, wherein the variant AAV capsid polypeptides exhibit increased transduction and/or tropism in human muscle tissue or cells as compared non-variant parent capsid polypeptides (Abstract) including insertions in the GH-loop [00125] but does not teach specific variant AAV capsids comprising the amino acid sequence set forth in SEQ ID NO: 14 as insertions in the GH-loop of VP1.
CHALBERG (WO2016141078A1; PCT/US2016/020482 filed 2 March 2016) teaches rAAV variants comprising variant AAV capsid proteins comprising an insertion of an amino acid peptide in the GH loop of the parental AAV capsid protein including insertions in AAV2 capsid between residues 570-611, including insertions between residues 588-587, and insertions flanked by Y1 -Y4, if present, that are independently selected from Ala, Leu, Gly, Ser, and Thr (claims 2-5). However, CHALBERG does not teach specific variant AAV capsids comprising the amino acid sequence set forth in SEQ ID NO: 14 as an insertion in the GH-loop of VP1 or vectors comprising the heterologous genes of the instant application (claim 9).
Claim Status
Claims 1-20 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yue (Yue Y, et al. Human Molecular Genetics; 2015 Oct 15;24(20):5880-90) teaches an engineered AAV-9 reporter or micro-dystrophin vector at the doses of 1.92–6.24 × 1014 viral genome particles/kg (abstract).
Gérard (Gérard  C, Xiao X, Filali M, Coulombe Z, et al. Molecular Therapy-Methods & Clinical Development; 2014 Jan 1;1:14044) teaches an intravenous injection of 5.4 × 1013 vg/kg of AAVrh10 (this corresponds to about 5 × 1011 v.p. per young mouse (p. 6, col 2, ¶1).
Sharma (Sharma R, Anguela XM, Doyon Y, et al. Blood, The Journal of the American Society of Hematology; 2015 Oct 8;126(15):1777-84) teaches treatment of adult wild-type mice with AAV8-ZFN and 4 donors that encoded human α-galactosidase A, acid β-glucosidase, iduronate-2 sulfatase, or α-l-iduronidase (i.e., the genes that are deficient in patients with Fabry and Gaucher diseases and Hunter or Hurler’s syndromes, respectively) with 3 × 1011 vg of AAV8-ZFN and 3 × 1011 or 1.5 × 1012 vg of AAV8-donor for each transgene as indicated (Figure 3A-D; p. 1782 ¶2).
Falk (Falk DJ, Soustek MS, Todd AG, et al. Molecular Therapy-Methods & Clinical Development; 2015 Jan 1;2:15007) teaches rAAV9 (1 × 1011 vg) diluted in lactated ringers solution to a quantity sufficient volume of 150 µl for intravenous delivery (p. 6, col 2, ¶1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                                                                                                                                                                                                                          /CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633